DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 3-14 are still pending
Claims 1, 5, 9, 11, 12 and 14 have been amended
Claim 2 has been cancelled
Response to Arguments
Applicant’s arguments, see pages 5-8, filed 4/6/2022, with respect to U.S.C. 102 and U.S.C. 103 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest
of the limitation of claim 1
               “… wherein the animal trap sensor is an accelerometer sensor, and a signal unit in proximity to and in communication with the animal trap sensor, wherein the signal unit contains an accelerometer sensor, and wherein the animal trap sensor is affixed to the glue board and connects to the signal unit via a wired connection such that the animal trap sensor and the accelerometer sensor located in the signal unit produce independent signal responses.”
             Claims 3-14 are also allowable due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Waldman; Renee Yvonne et al. US 20160338337 is a rodent deterrent apparatus comprising an accelerometer for detecting when the rodent deterrent apparatus is in motion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL F.R. TCHATCHOUANG whose telephone number is (571)272-3991. The examiner can normally be reached Monday - Friday 8:00am -5:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL F.R. TCHATCHOUANG/Examiner, Art Unit 2867                                                                                                                                                                                                        

                                                                                                                                                               /DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858